Granting and withdrawing international protection (debate)
The next item is the report by Mrs Guillaume, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a directive of the European Parliament and of the Council on minimum standards on procedures in Member States for granting and withdrawing international protection (recast) - C7-0248/2009 -.
Mr President, ladies and gentlemen, the first stage will be reached this week in the recasting of the Asylum Procedures Directive. Indeed, our Parliament will be required on Wednesday to give its verdict on the revised Commission proposal on common procedures for granting and withdrawing refugee status.
This European Parliament opinion is essential to the dialogue that will be pursued with the Council in the coming months on a text that I believe is the cornerstone of the asylum package and on which - I am sorry to say - discussions are at a standstill in the Council. It will serve as a basis for a new version of this directive, which I hope will enable us to stick to our 2012 deadline for implementing common asylum rules.
The vote on this report coincides with the publication, last week, of a UNHCR study on the 44 industrialised nations. The study shows that, contrary to popular belief, the number of asylum seekers in rich countries has decreased overall by 40% in 10 years and by 5% in one year. Armed with such data, we need to study the root causes of this decline. Is it because of fewer push factors, or tighter migration control in some countries?
What that report also shows is that developing countries today assume the lion's share of the responsibility for asylum, even though they do not necessarily have all the resources to do so. Europe must therefore do its fair share, and for that it must adopt clear rules. This brings me back to this text on asylum procedures and to the main challenges. Often described as a catalogue of the worst national practices, the current directive has two major disadvantages: it fails to sufficiently protect the rights of asylum seekers, and it creates major disparities in treatment within the Member States.
Indeed, major discrepancies still remain between the different asylum systems in Europe. To take just two examples, in 2009, the percentage of positive decisions at first instance in the Member States ranged from 65% to less than 1%. The time limit for lodging an appeal against a negative decision at first instance ranged from two to 30 days. There are a number of disparities, then, between the Member States, whether in terms of the grounds for accelerated procedures, or in terms of access to personal interviews or to effective remedy.
The fact is, such disparities are incompatible with a common asylum system which ought to offer equivalent protection throughout the EU. They also run counter to one of the cornerstones of the Dublin II Regulation, which is based on the presumption that the Member States' asylum systems are comparable. Legislative harmonisation is therefore essential to ensuring that we have fair, accessible, safe and effective procedures at long last.
Since I believe they are incorrect, I should like to respond once again to some assertions made by the detractors of this text, for whom this directive ultimately amounts to little more than an increase in costs and abuses.
Admittedly, these procedural changes may create costs in the short term. However, a little clear-sightedness would help us see that it is, in fact, the misuse of inadequate procedures in quality and security terms that is today costing the Member States dear. I would mention two indicators to support my argument: the very large number of appeals and the length of the procedures thus generated.
I should also like us to move away from the black and white idea of asylum, where it is said to lead only to abuse. In a context in which immigration issues are being exploited, to defend asylum as a fundamental right is an obligation. Moreover, if the most reticent MEPs take anything away from the situation in the Arab world, it will be that the European Union has a responsibility to grant fair protection to victims of persecution.
I therefore support the Commission's approach, which aims to improve the procedures at first instance - 'front-loading' - because high quality decisions at first instance will be particularly beneficial for victims of persecution insofar as they will enable the competent authorities to deliver robust decisions, improve the defendability of negative decisions, and thus reduce the risk of them being overturned by appeal bodies, better identify cases of unfounded or abusive applications, and reduce reception and procedural costs in the Member States, while supporting their efforts to expel asylum seekers whose applications have genuinely been rejected.
Lastly, I should like to say a few words about some key points that will enable us - I hope - to take this report further now. Firstly, the right to free legal assistance at first instance is, to my mind, an essential guarantee when it comes to improving the quality of decisions. Secondly, better account will be taken of vulnerable applicants, a group of people that the current directive completely overlooks.
The third challenge is to establish more ambitious time limits for appeals so as to strengthen the right to effective remedy, and to provide greater guarantees in the case of accelerated procedures, in particular, a reduction in their grounds or the setting of reasonable time limits. As for the safe countries concept, we call for a common European list to be adopted in accordance with the ordinary legislative procedure, as the Court of Justice recommended in 2008.
To conclude, the final adoption of this report should be a strong signal from Parliament to the Council and the Commission. As I see it, Parliament's red lines have been established and the bar has been set: we are aiming at the upwards harmonisation of protection standards, and we should be delighted at that, ladies and gentlemen.
(Applause)
Member of the Commission. - Mr President, the vote on the Asylum Procedures Directive this week is very important. It will be a crucial step on the road towards the conclusion of the second phase of the common asylum system by 2012, in line with the EU's commitment to the Stockholm Programme. I would like to thank the rapporteur, Sylvie Guillaume, for her outstanding commitment to this file and for the good cooperation between us. You have shown great resilience, Madam, and a deep understanding of the needs of asylum seekers and of the challenges faced by national administrations.
The new Asylum Procedures Directive will be the cornerstone of the Common European Asylum System. Asylum seekers must, as you said, Madam, be offered the same level of treatment wherever they apply for asylum in the European Union. Today, we know that there are lots of differences, which is, of course, very hard to understand in the same European Union with the same international conventions and the same European values.
It is crucial that the common procedures are fair and efficient. They must help to prevent abuses of the asylum system, but fully respect fundamental rights. I deeply believe that these objectives can be achieved, but only if the common rules ensure the same high quality of decision by asylum authorities across the Union. The Commission proposal has been prepared in this spirit and I note with satisfaction that Mrs Guillaume and the report of the Committee on Civil Liberties generally support this proposal.
Many amendments in the draft report in fact increase the level of guarantees to asylum seekers, particularly with regard to minors. Some amendments also aim to provide more flexibility for the Member States by introducing certain grounds for accelerated procedures. I find the amendment on safe country notions very ambitious. It would significantly restructure the set of rules and change practices in Member States. I also note with interest the compromise amendments on free legal assistance. This could indeed help to resolve a tricky legal issue that several Member States have mentioned.
As you know, the Commission is currently preparing a modified proposal for this directive in order to give a boost to the stalled negotiations in the Council. The vote that you will take tomorrow or on Wednesday is a strategic benchmark in the negotiations. The Commission will carefully consider all Parliament's amendments in the preparation of the modified proposal. I look forward to working together with Members on this and on the other proposals.
Mr President, Commissioner, ladies and gentlemen, first of all, I would like to express my sincere thanks for the many talks we were able to have with the rapporteur and also with the Commissioner and shadow rapporteurs. This enabled good compromises to be reached in some areas. As Mrs Malmström just mentioned, this includes the compromise on free legal assistance, in particular, for the special protection of minors. Other achievements include the fact that we were able to agree on which applicants were particularly worthy of protection and, in our talks with one another, we were able to find a sensible compromise. Over and above that, we also found a compromise with regard to the subject of safe third countries.
The aim is to fundamentally improve the quality of the administrative procedures so that there are fewer hearings in court in the second and third instance, in order to provide asylum seekers who are genuinely facing persecution with as rapid and as consistently effective assistance and protection as possible. I am strongly in favour of there being appropriate minimum standards in all Member States. Unfortunately, however, both the Commission's text and some of the individual amendments intended to amend the Commission's text to a certain extent do the opposite of what this good intention is striving to achieve. Many opportunities have been created to delay procedures or even to massively abuse asylum law. I will give you a few examples of this.
For example, an applicant can make three inadmissible applications and has the right to go through the full procedure three times. Only then can an accelerated procedure be carried out. A procedure cannot be accelerated if someone is clearly not recognised as a refugee under the Geneva Convention. In this regard, I would simply mention the subject of Tunisia and also that of economic migrants.
Another example is the fact that an accelerated procedure will also not be possible if subsequent applications are made without any relevant new content. What I consider to be even more serious, however, is the subject of disappearing. If someone illegally disappears, his application can no longer be closed with a negative decision. He has to countersign the letter. Therefore, if an asylum seeker were expecting news of a negative decision, all he would need to do - if we were to adopt the motion put forward by the Group of the Greens/European Free Alliance - would be to refuse to accept the letter or not be there to receive it. The consequence of that would be that he could prolong the procedure indefinitely.
on behalf of the S&D Group. - Mr President, I speak on behalf of my group when I say that we are in a very difficult situation practically and politically, in which Member States have been talking about completing an asylum package since 1999. If there is a political imperative, then it is today, with North Africa - and the Mediterranean - in crisis.
Talking about burden sharing should now lead to a practical and sensitive proposal. On behalf of my group, I want to say that Sylvie Guillaume has prepared - in cooperation, as Mrs Hohlmeier said, with all the shadows - a proposal which is both sensitive and effective, and really provides, as the Commissioner said, a cornerstone of the asylum package. This is why the vote on Wednesday is so vitally important. If we can repeat the majority that we achieved in committee, we can reach a position of completing an asylum package which pays attention to the many concerns and sensitivities across this House.
If I can give you one example: I dealt with refugee cases for many years as an asylum lawyer, and I know that the enemy of good asylum procedure - fair, just, effective asylum procedure accepted by most Members States - is the lack of front-loading of asylum cases. The fact that there is poor quality decision making right across the European Union in many Member States leads to higher costs for Member States, not lower costs. So when Member States talk about the financial implications, they should understand that quality of decision making, getting it right the first time, and ensuring that the appeals procedure works effectively, is where we save money and where we are fair and just.
If any Member doubts that this report is an effective, fair and just report, they should look at these procedures very carefully and understand that much work has gone into dealing with many of the potentially controversial aspects. It is also important to stress that the debate should not just be about cost: it is about harmonising practices across the EU. It is clear that standards vary too much between Member States. If we are going to continue with this kind of asylum lottery, we are not paying attention to the realities of asylum numbers going up. As we know, those asylum numbers have been plummeting for many years. Now we are in a more difficult position.
The rules in the Procedures Directive cover perhaps the most complex part of the whole asylum package. That the procedure should be fair and effective can be a matter of life or death for those fleeing persecution. We have to recognise our responsibility in upholding international obligations when dealing with people seeking protection within our borders.
Therefore, I want to congratulate the rapporteur and all the shadows for their dedicated efforts towards reaching a strong position in Parliament. Let us repeat the vote that we had in committee. Let us ensure that we send a strong signal to the Commission - but mainly to the Member States - that we are serious in this Parliament about completing the asylum package in a way that will be acceptable to many right across the House.
Mr President, Mrs Malmström, first of all, I would like to thank the rapporteur and the shadow rapporteurs most sincerely. We had very many debates. In the end, we reached some very good compromises, even though we all know that it is not always quite so easy, of course.
On behalf of the Group of the Alliance of Liberals and Democrats for Europe, however, I would like to say that, in any case, we still have the goal of establishing a common, EU-wide asylum system by 2012. That also means that we must now make some real progress and also send a clear signal to the Council that we have not lost sight of this goal and that we are, of course, still prepared to enter into negotiations. That goes without saying. However, I also believe that we need to make it clear that, above all, we want a common asylum system. It is not acceptable, as has already been said, for it to be almost like a lottery depending on where an asylum seeker makes his application.
It is not acceptable - and in this regard I am pleased that, at the last minute, we achieved success here - for every individual Member State to have its own national list of what constitutes a safe third country. Either a country is safe or it is not - and then it still must be examined in each individual case whether it can, in fact, be a safe third country for the particular person who has made an application or whether, in this individual situation, it is perhaps not possible to simply say that is the case as such.
I am also convinced that, ultimately, the Member States will benefit from this, but so will the asylum seekers, who will have the chance, in future, to receive a ruling directly at the first instance in a fair and nevertheless rapid application procedure if this is implemented in the way that we envisage it. I believe this also to be a right; asylum is a right, not a favour. We must take an absolutely clear position on this and then also have a clear procedure.
Above all, I welcome the fact that we have managed to further extend the rights of minors. I am in favour of that and so is the ALDE Group, and I will be pleased if we get a good result in this regard tomorrow.
Mr President, the work that has been undertaken here on this report, under the guidance of Mrs Guillaume, is very important. As Mrs Malmström said, it is the cornerstone of the European asylum system, and it is true that there is a huge gap between the current situation and a European system. One ought, in fact, to call it an abyss, an abyss into which the rights of asylum seekers and the credibility of our protection system in Europe are sinking.
When we have States whose rates of positive responses at first instance range from 1-65%, when we have, in a State such as France for example, 75% of the protection decisions granted to Kosovars or Albanians being delivered on appeal, when we know that those appeals do not have suspensive effect, we gain some idea of the state of the situation and we really feel that the Council should get a move on and see that the option that has been chosen by the European Commission - and which is strengthened by the high quality report drafted under the guidance of Mrs Guillaume - namely, to improve the quality of decision making at first instance, is absolutely crucial.
As I understand it, the States that are shouting the loudest are not the ones paying, and nor are they the ones receiving the most asylum seekers. It should be remembered that Cyprus, Sweden, Luxembourg and Belgium receive the most asylum seekers when taken as a proportion of their population. Let us listen to those States too, then, because they can tell us what the best standards are when it comes to international protection for asylum seekers.
on behalf of the GUE/NGL Group. - Mr President, I am very pleased to be having this debate today, with a view to the vote on Wednesday. Hopefully, our work will shake the Council out of its inertia and trigger productive negotiations, allowing us to fulfil our objective of having a common European asylum system by 2012 and thus taking into consideration the hard work we have all put into this file. I would like to warmly thank Mrs Guillaume for her excellent work and her conciliatory approach.
On the whole, the result is a good text which includes significant improvements with respect to the asylum procedures currently implemented in the EU, which vary enormously from Member State to Member State.
To name but a few, new provisions have been introduced to ensure each applicant is provided with adequate means to substantiate his or her claims in order to reach an asylum decision within a six-month period, such as the personal interview and free advice on procedural and legal aspects in first-instance procedures, including the preparation of the necessary procedural documents.
on behalf of the EFD Group. - Mr President, the existing directive of 2005 on international protection is to be recast as the Reception Directive for asylum seekers. The new Reception Directive is a development of the EU's common immigration and asylum policy as laid out under the Lisbon Treaty. The new directive is intended to set up a new system for deciding the criteria for asylum seekers: who can and cannot enter Member States and qualify for refugee status and under what conditions. It is intended to harmonise Member States' asylum policy and give more rights and privileges to those seeking asylum.
The current influx of people from North Africa is, of course, just another beneficial crisis that gives the EU another opportunity to extend its power and dominion. Immigration and asylum policy should be the sole prerogative of the independent sovereign nation state. This proposed directive is the Lisbon Treaty doing exactly what its opponents said it would do: which, of course, is why you refused to give the people of Europe a referendum on it.
(NL) Mr President, my party, the Dutch Party for Freedom (PVV), has always been absolutely clear. We have been, and will remain, against a European asylum and immigration policy. Member States can decide on such matters perfectly well themselves. The present Dutch cabinet has been the best cabinet yet, with an excellent agenda for asylum and immigration policy. As far as that is concerned, Prime Minister Rutte and Minister Leers really do not need any interference from Europe.
My party is a party which speaks plainly. What is today's debate actually about? International protection. We simply call it 'asylum'. Especially at a time when we are dealing with disastrous mass immigration of non-Western immigrants, we should not be mincing words. Mr President, if it were up to Europe, we would throw all borders wide open and Europe would become a paradise for fortune seekers and profiteers, as if it were not one already. Look at Italy, look at Lampedusa. As far as Europe is concerned, all semi-criminal fortune seekers from Barbary would simply be included in the asylum procedure and would ultimately also be allowed to stay!
Mr President, could the Commissioner explain why Europe always has to take the strain? Why are all those boats heading our way? The only and the most appropriate solution is to provide relief to these refugees in the region. Just let the African Union, the Arabic League or the terrible Organisation of the Islamic Conference resolve this. It is them we should hold responsible for arranging shelter in the region, not ourselves.
All the more perverse is the fact that, with this report, we are actually making it easier for them to enter the European Union. At the very moment that hordes of asylum seekers from Barbary are storming the European Union, we have to make asylum applications harder, not easier.
(DE) Mr President, my fellow Member just spoke of hoards of barbarians coming to Europe. This form of cynicism cannot go unchallenged here. It is defamatory towards these people. I would ask you to reprimand him.
(NL) Thank you, Mr President, I will correct that. I did not speak about barbarians. It may be that you heard that from the interpreters. I am talking about the historical name of this region, namely Barbary. You may have other names for this part of the world, but that is what I call it. I am not saying that people from Barbary are heading for our shores like barbarians. I would like that to be corrected.
Mr van der Stoep, all these remarks will be in our record, so you can check them. All the original words, your reply and the second reply will be in that record.
(SV) Mr President, I would first of all like to thank the rapporteur, Mrs Guillaume, for her excellent and very hard work on this report, which represents a major part of the asylum package. All Member States must have fair and legally certain procedures for asylum seekers. The EU will never have a properly functioning asylum system if we do not have common minimum standards for processing applications and for the rights afforded to asylum seekers during this process. Of course, these provisions must not merely exist on paper, but must also be applied in practice in a consistent manner throughout Europe.
That said, I think it is most regrettable that the Commission has announced its intention to table a new, watered-down proposal that is closer to what many governments in the Council want. In view of the Commission's position in this regard and of the mood within the Council, the vote on this report is even more important.
The European Parliament must now send out a clear signal that in any event, we support the right to seek asylum and we believe that all asylum seekers deserve a fair and thorough investigation of their applications. The main method that is proposed, namely, that we should invest our resources in processing applications in the first instance, is absolutely the right thing to do and it will make matters easier for both the asylum seekers, who will be informed of the result more quickly, and the Member States, which will avoid the cost of further investigations as a result of the inadequate quality of the initial examination. There are a great many good amendments in the proposal, but I would like, in particular, to highlight one amendment which ensures that the needs of particularly vulnerable applicants are taken into account, particularly those of unaccompanied minors. The clear definition of family members that is proposed will also improve the situation for many minors in particular.
(SL) Mr President, I would like to commend the excellent work done by the rapporteur, Mrs Sylvie Guillaume. The European Union urgently needs coordinated, fair and efficient asylum procedures. The need for these can be seen in the current crisis involving refugees from the Mediterranean. Common rules are in the interest of both Member States and asylum seekers.
Ladies and gentlemen, the right to asylum is a key principle of human rights. Refugees should not be punished for crossing borders. Our fundamental task is to help all asylum seekers, to safeguard their basic human rights, and to ensure that high quality European standards are applied in considering their applications.
Unfortunately, it seems that fewer and fewer European countries are respecting the rights of asylum, or that they are receiving immigrants with increasing fear and distrust. What is happening today on the Italian island of Lampedusa is alarming. It is giving rise to the threatening and distressing feeling that refugees are not wanted in the European Union. We must show solidarity with people who are fleeing trouble spots, particularly with those fleeing Libya, who need international protection.
In light of the developments in Arab countries and in North Africa, we need to be prepared for the possibility of even more refugees arriving in the Union in the future. For that reason, too, we need to improve and coordinate procedures. That will help us make life easier both for ourselves and for the refugees. We will ease the burden of countries which currently operate more humane procedures for asylum seekers, and share the burden more fairly. Europe must not become a fortress. Asylum seekers must not become victims of our systems. I would like this report to be endorsed by a large majority on Wednesday.
(EL) Mr President, I must agree with what has been said, that we all want a reliable and effective asylum procedure and we all want to safeguard these objectives.
I too, however, shall cite an example from our experience in Greece a few months ago, during Parliament's official asylum mission. When we arrived at the airport, we visited the detention centre, which was holding a third-country national; he was brought before us and we spoke to him.
He told us that he had applied for asylum and after a while, he started to speak to us in Greek. We asked him where he had learned to speak Greek and he replied: I speak Greek because I have been working in Greece for 10 years; I went back to my country and returned and now I am applying for asylum. Let me explain: of course, we need to focus on the reliability and transparency of these procedures and to protect those who are entitled to asylum; however, we also need to watch out for abuse. There are provisions that need careful attention. I refer to a number of comments made by Mrs Hohlmeier, to which I would add this: we are saying that, after six months, the burden of proof for people being prosecuted in their country shifts to the Member State, not to the asylum seeker; this alone creates bureaucracy and may be used by some as an argument for abuse.
(RO) Mr President, I want to begin by congratulating Mrs Guillaume for the fine job which she has done.
The amendments tabled to the current Asylum Procedures Directive mark an extremely important step towards establishing a common asylum system throughout the European Union. The main added value of the new directive is the clarity of its rules and procedures. It sets out sound, transparent regulations on the authorities competent to consider international protection applications and guarantees that these applications are handled as quickly and efficiently as possible.
We must absolutely ensure that the protection afforded across the entire European Union is of the highest standard. At the same time, it is important for us to continue to harmonise national legislations in order to avoid disparities between the asylum systems which currently exist throughout the European Union. Our ultimate aim must remain to create a proper common asylum system, as stipulated by the Stockholm Programme.
(DE) Mr President, if there is one thing that is certain, then it is the following: on their own, some of the individual Member States of the European Union are overstretched in the area of asylum, and also in the area of migration and immigration, as we can clearly see from the developments of recent weeks, but also of the last few years.
It is therefore necessary for the European Union to assume ever more responsibilities in this regard in order to ensure that the asylum system in the European Union operates in future according to principles that must be a matter of course for all of us, namely, uniform standards, fair and just procedures and respect for fundamental rights. On the other hand, however, we must also prevent the system from being abused, because that, of course, is always a problem that is discussed in great depth by people in the Member States. This task is difficult enough, and I hope that we will manage to do it successfully.
(SK) Mr President, the draft of the submitted directive on minimum standards for hearings in Member States on the recognition and withdrawal of international protection is based on previous experience of asylum hearing procedures in individual Member States.
The Commission's effort to introduce common procedures on granting and withdrawing a unitary asylum status or additional protection through improving the harmonisation of asylum hearing instruments and improving the quality of the hearings in order to cut the number of revised decisions, however, is running into numerous objections from the Council of the European Union and from some Member States.
I firmly believe that the opinions of the Council and the Member States who ultimately implement the asylum hearings should be decisive for us. In my opinion, therefore, if we do not listen carefully to their comments and advice when amending the asylum system, then our work is unlikely to bring the desired effect. I therefore consider it very important to have further consultations over the prepared amendments, particularly with the relevant EU Member State bodies.
(DE) Mr President, despite the influx of people from North Africa, the rapporteur clearly fears that there are too few refugees in the EU, as she calls for the definition of the family to be extended. It is apparently irrelevant whether the family members came together before or after fleeing from their country. New partners and adoptive children are also to be included in the new definition. Special protection is to be afforded to refugees with problems in relation to their gender identity, whatever the rapporteur means by that. Such wordings leave the door wide open to abuse. It is also naive to believe that asylum seekers can expect the same high level of social provision in any Member State. The European Union is made up of States with very different standards of living.
The same applies to the concept of safe country of origin. If it is a democratic state based on the rule of law, it must also be classed as safe. Finally, as Tunisia and Egypt are heading in the right direction, they should probably also be classed as safe third countries.
Mr President, international protection is a coded and euphemistic term for asylum. The word asylum has rightly lost its glamour in the eyes of the general public. Asylum seekers who pass by, or through, safe countries are migrants of choice, not genuine refugees. People who come to Europe simply because they come from unsafe countries might be unfortunate, but Europe cannot be expected to house the entire population of every unsafe country on earth. Genuine asylum seekers should seek refuge in the first safe country; one that will be culturally, religiously and ancestrally related to them.
The role of Europe and the West should not be to act as a giant reception home for the vulnerable populations of the world. Our role should be to stop creating the instability that fuels these vast population movements: there must be no more wars such as those against Iraq and Afghanistan; we must pull out of Libya before we are drawn into a ground war; we must cancel the planned conflict with Iran and we must avoid encouraging discontent in other Middle Eastern states.
Member of the Commission. - Mr President, as has been said many times, we have been negotiating this for a very long time and - as Mr Moraes pointed out - we have had the objective of having a joint common asylum policy since 1999.
The Council has made the decision to have this by 2012, and we are beginning to see an end to the deadlock that we have had for so many years. I would like to thank Parliament, because I think it has made a great contribution to this. We must have a fair, efficient and coherent system that is equivalent in all Member States.
It has been very clear from the beginning, in my contact with the different rapporteurs on the whole package, that there would have to be some amendments. This is not something that the Commission just came up with. The deadlock is such that we need to make some compromises so that the two legislative partners in this can agree. With the vote that you will be making tomorrow or on Wednesday and with the Commission's proposals in this, we will be in a good position to try to see if we can find some compromises. We have been involved in contacting the Council throughout the spring in order to identify the main difficulties here.
If we want to achieve an agreement on the asylum package by 2012 and thus commemorate the 60th anniversary of the Geneva Convention - I think we all want to do that - we must be ready to make some compromises. This is a very good start. It is the cornerstone of the future system.
I would like to thank the rapporteur, all the shadow rapporteurs and the Committee on Civil Liberties, Justice and Home Affairs for this work.
Mr President, I should like to begin by offering my thanks for all of the speeches - well, nearly all of them. Mrs Hohlmeier has left, but I hope that someone will tell her that I have not given up hope of convincing her that Tunisian nationals are not claiming asylum throughout the European Union and that, consequently, there is little reason for them to make a second successive claim.
I wish to make two small points by way of conclusion, but they are nonetheless ones which I consider rather crucial. I should like to stress that the aim is not to turn the Member States against the principle of upwards harmonisation, quite the contrary. I can understand that there is some resistance and some misgivings, but I would also like them to understand that they have everything to gain by investing in proper, effective procedures at first instance. The proposed reforms are along these lines.
The second key point, to conclude, is to affirm that Parliament has an important role to play. We are colegislators. The European Commission has indicated on several occasions that it wants us to play an absolutely fundamental part in the follow-up to this procedure. Well, on Wednesday, we will have the opportunity to state loud and clear our priorities for genuinely harmonised procedures in this area.
The debate is closed.
The vote on the report by Mrs Guillaume will take place at noon on Wednesday, 6 April 2011.